For further information: Dennis Klaeser, CFO PrivateBancorp, Inc. 312-683-7100 For Immediate Release PrivateBancorp Reports First Quarter Earnings per Share of $0.41 Chicago, IL, April 23, 2007 PrivateBancorp, Inc. (NASDAQ: PVTB) today reported first quarter 2007 net income of $9.0 million, or $0.41 per diluted share compared to$9.0 million, or$0.42 per diluted share for the first quarter 2006.The first quarter 2007 results include the financial results for The PrivateBank – Georgia, which was acquired on December 13, 2006, and start-up costs associated with The PrivateBank – Kansas City.The acquisition of The PrivateBank – Georgia was slightly accretive to earnings per share for the first quarter of 2007 and start-up costs associated with The PrivateBank – Kansas City reduced earnings per share by $0.014. “The first quarter’s operating results, taken on their face, do not reveal the progress we have made in positioning the Company to achieve its long term growth objectives.During the past year, we achieved over 21 percent organic growth in core deposits, loans and wealth management fee income. We made substantial investments in our people and our infrastructure and continued to execute on our strategy of expanding into new markets. Unfortunately, the growth of our net interest income was significantly lower than we expected given the year over year compression in our net interest margin,” said Ralph B. Mandell, Chairman, President and CEO.“We continue to stay focused on executing our strategy and building our client base and anticipate that our net interest margin will improve when the yield curve normalizes.” Net interest income totaled $32.0 million in the first quarter 2007, an increase of 15 percent over first quarter 2006 net interest income of $27.8 million.Excluding net interest income from The PrivateBank – Georgia, net interest income grew by $1.6 million, an increase of 6 percent over the first quarter of 2006.Net interest margin (on a tax equivalent basis) was 3.26 percent for the first quarter 2007 compared to 3.45 percent in the year earlier period, and 3.25 percent in the fourth quarter 2006.During the first quarter 2007, the yield on average interest earning assets increased by 7 basis points while the cost of average interest-bearing liabilities remained unchanged from the fourth quarter 2006. The provision for loan losses in the first quarter 2007 was $1.4 million, compared to $2.3 million in the first quarter 2006 and $0.7 million in the fourth quarter 2006.Net charge offs totaled $582,000, or 0.07 percent of average loans, in the quarter ended March 31, 2007, versus net charge offs of $144,000 in the prior year quarter and net charge-offs of $49,000 in the fourth quarter 2006.Non-performing loans to total loans were 0.28 percent at March 31, 2007, compared to 0.25 percent at December 31, 2006 and 0.15 percent at March 31, 2006.The allowance for loan losses as a percentage of total loans was 1.09 percent at March 31, 2007 and December 31, 2006, compared to 1.13 percent at March 31, 2006. Wealth management fee income was $3.8 million during the first quarter 2007, an increase of 21 percent from $3.2 million in the first quarter of 2006 and up 6 percent from $3.6 million in the fourth quarter 2006.Wealth management assets under management increased 9 percent to $2.95 billion at March 31, 2007 compared to $2.72 billion at March 31, 2006 and $2.90 billion at the end of 2006. Residential mortgage fee income increased to $1.3 million for the first quarter 2007 from $0.7 million in the first quarter 2006 and $0.8 million for the fourth quarter 2006. Non-interest expense increased by 33 percent to $23.4 million in the first quarter 2007 from $17.6 million in the first quarter 2006, and increased 4 percent from fourth quarter 2006 non-interest expense of $22.6 million.Excluding the impact of The PrivateBank – Georgia and costs associated with the start up of The PrivateBank – Kansas City, non-interest expense increased by 21 percent year over year.During the first quarter of 2007, total non-interest expense at The PrivateBank – Georgia was $1.6 million, and the total non-interest expense from The PrivateBank – Kansas City was $0.5 million.The year over year core growth in our non-interest expense is primarily attributable to the increased scale and scope of the Company’s operations, including increased professional fees, marketing and occupancy costs. The Company continues to add qualified, experienced managing directors to its team to facilitate the future growth of the organization.The number of managing directors increased to 150 as of March 31, 2007, or 29 percent from 116 at March 31, 2006, and 148 at December 31, 2006.The increase includes 11 Managing Directors from the acquisition of The PrivateBank – Georgia and, four Managing Directors from the start-up of The PrivateBank – Kansas City.Full-time equivalent (FTE) employees increased 23 percent to 482 at the end of the first quarter 2007, from 393 at the end of the first quarter 2006, reflecting, in part, the addition of 37 FTEs as a result of the acquisition of The PrivateBank – Georgia and the addition of five FTEs as a result of the start up of The PrivateBank – Kansas City. The efficiency ratio was 59.3 percent in the first quarter 2007, up from 51.7 percent in the prior year first quarter, but down from 61.9 percent reported in the fourth quarter 2006.The year over year increase in the efficiency ratio resulted primarily from the decrease in the net interest margin. Total assets were $4.3 billion at March 31, 2007, an increase of 18 percent from $3.7 billion at March 31, 2006, and unchanged from $4.3 billion at December 31, 2006.At March 31, 2007, total loans were $3.6 billion, versus $2.8 billion at March 31, 2006 and $3.5 billion at December 31, 2006.During the first quarter, loans grew by over 2 percent or an annualized rate of approximately 9 percent.Excluding The PrivateBank- Georgia, loans grew by 21 percent year over year. Investment securities were $482.0 million at March 31, 2007, down from $682.4 million at March 31, 2006 and $496.8 million at December 31, 2006. Total deposits were $3.6 billion at March 31, 2007, up from $2.9 billion at March 31, 2006 and unchanged from $3.6 billion at December 31, 2006.Core deposits, defined as total deposits less brokered deposits, were $3.0 billion at quarter’s end, and at 2006 year end, compared to $2.2 billion at March 31, 2006.Excluding The PrivateBank - Georgia, core deposits grew by 25 percent year over year.Brokered deposits were $631.7 million at March 31, 2007, down from $704.6 million at March 31, 2006 and up from $589.3 million at December 31, 2006.Funds borrowed, which include federal funds purchased, FHLB advances, borrowings under our credit facility, and convertible senior notes, decreased 5 percent to $334.1 million at March 31, 2007 from $351.5 million at March 31, 2006, and increased 19 percent from $281.7 million at December 31, 2006.As previously announced, during the first quarter of 2007, the Company issued $115.0 million of contingent convertible senior notes to qualified institutional investors, the proceeds of which continue to be used to replace more expensive funding. PrivateBancorp, Inc. was organized in 1989 to provide distinctive, highly personalized premium financial services primarily to privately held businesses, affluent individuals, wealthy families, professionals, entrepreneurs and real estate investors for their personal and professional interests.The Company uses a European tradition of “private banking” as a model to develop lifetime relationships with its clients.Through a team of highly qualified managing directors, The PrivateBank tailors products and services to meet each client’s personal and commercial banking and wealth management needs.The Company, which had assets of $4.3 billion as of March 31, 2007, has 18 offices located in the Atlanta, Chicago, Detroit, Milwaukee, St. Louis, and Kansas City, metropolitan areas. Additional information can be found in the Investor Relations section of PrivateBancorp, Inc.’s website at www.pvtb.com. Forward-Looking Statements: Statements contained in this news release that are not historical facts may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on the operations and future prospects of the Company include, but are not limited to, fluctuations in market rates of interest and loan and deposit pricing in the Company’s market areas, the effect of continued margin pressure on our earnings, deterioration in asset quality due to an economic downturn in the greater Chicago, Detroit, Milwaukee, St. Louis, Kansas City or Atlanta metropolitan areas, developments pertaining to the previously-announced employee fraud, the dollar amount of recovery, if any, on any insurance bond claim relating to the employee fraud, legislative or regulatory changes, adverse developments in the Company’s loan or investment portfolios, slower than anticipated growth of the Company’s business or unanticipated business declines, unforeseen difficulties in the continued integration of The PrivateBank - Georgia or higher than expected operational costs, failure to get regulatory approval for a de novo federal savings bank in Kansas City, competition, failure to improve operating efficiencies through expense controls, and the possible dilutive effect of potential acquisitions, expansion or future capital raises. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company assumes no obligation to update publicly any of these statements in light of future events unless required under the federal securities laws. Editor’s Note: Financial highlights attached. Consolidated Statements of Income (dollars in thousands except per share data) Three Months Ended March 31, 2007 2006 unaudited unaudited Interest Income Interest and fees on loans $ 68,886 $ 48,910 Interest on investment securities 5,890 8,302 Interest on short-term investments 238 87 Total Interest Income 75,014 57,299 Interest Expense Interest on deposits 37,435 24,552 Interest on borrowings 4,084 3,468 Interest on long-term debt - trust preferred securities 1,520 1,504 Total Interest Expense 43,039 29,524 Net Interest Income 31,975 27,775 Provision for loan losses 1,406 2,253 Net Interest Income After Provision 30,569 25,522 Non Interest Income Wealth management income 3,826 3,160 Mortgage banking income 1,314 724 Other income 1,126 1,138 Net securities gains (losses) 79 (578 ) Gains (losses) on interest rate swap - 555 Total Non Interest Income 6,345 4,999 Non Interest Expense Salaries and benefits 13,729 10,536 Occupancy expense 2,790 2,169 Professional fees 1,715 1,016 Wealth management fees 782 406 Marketing 1,289 913 Data processing 901 766 Amortization of intangibles 243 154 Insurance 352 310 Other operating expenses 1,564 1,288 Total Non Interest Expense 23,365 17,558 Minority interest expense 90 77 Income Before Income Taxes 13,459 12,886 Income tax expense 4,423 3,899 Net Income $ 9,036 $ 8,987 Weighted Average Shares Outstanding 21,331,021 20,561,694 Diluted Average Shares Outstanding 22,018,295 21,424,810 Earnings Per Share Basic $ 0.42 $ 0.44 Diluted $ 0.41 $ 0.42 Note 1:Certain reclassifications have been made to prior period statements to place them on a basis comparable with the current period financial statements. Note 2: All previously reported data has been restated to reflect the adoption of SFAS No. 123(R), “Share Based Payment” Consolidated Balance Sheets (dollars in thousands except per share data) 03/31/07 12/31/06 03/31/06 unaudited audited unaudited Assets Cash and due from banks $ 73,736 $ 42,428 $ 42,827 Short-term investments 17,535 36,969 9,613 Investment securities: available-for-sale 482,024 496,782 682,355 Loans held for sale 14,928 14,515 9,747 Loans 3,581,398 3,499,988 2,786,075 Allowance for loan losses (38,893 ) (38,069 ) (31,497 ) Net loans 3,542,505 3,461,919 2,754,578 Premises and equipment, net 21,674 21,413 15,146 Goodwill 93,043 93,043 63,176 Other assets 95,649 94,322 91,443 Total Assets $ 4,341,094 $ 4,261,391 $ 3,668,885 Liabilities Non-interest bearing deposits $ 312,782 $ 300,689 $ 240,961 Interest bearing deposits 3,270,173 3,250,324 2,698,541 Total deposits 3,582,955 3,551,013 2,939,502 Funds borrowed 334,128 281,733 351,523 Long-term debt - trust preferred securities 98,000 98,000 98,000 Other liabilities 26,084 33,521 36,998 Total Liabilities 4,041,167 3,964,267 3,426,023 Stockholders' Equity Common stock and additional paid-in-capital 177,260 174,968 145,323 Treasury stock (13,068 ) (5,254 ) (3,724 ) Retained earnings 128,904 121,539 96,517 Accumulated other comprehensive income 6,831 5,871 4,746 Total Stockholders' Equity 299,927 297,124 242,862 Total Liabilities and Stockholders' Equity $ 4,341,094 $ 4,261,391 $ 3,668,885 Book Value Per Share $ 13.93 $ 13.83 $ 11.72 Note 1:Certain reclassifications have been made to prior period statements to place them on a basis comparable with the current period financial statements. Note 2: All previously reported data has been restated to reflect the adoption of SFAS No. 123(R), “Share Based Payment” Key Financial Data Unaudited (dollars in thousands except per share data) 1Q07 4Q06 3Q06 2Q06 1Q06 Key Statistics Net income $9,036 $9,052 $9,794 $10,013 $8,987 Basic earnings per share $0.42 $0.43 $0.48 $0.48 $0.44 Diluted earnings per share $0.41 $0.42 $0.46 $0.47 $0.42 Return on average total assets 0.86% 0.91% 1.04% 1.10% 1.03% Return on average total equity 12.37% 13.61% 15.43% 16.65% 15.40% Dividend payout ratio 15.34% 14.44% 12.96% 12.65% 14.06% Fee revenue as a percent of total revenue (1) 16.39% 15.81% 15.79% 19.48% 15.32% Wealth management assets under management 2,952,227 2,902,205 2,780,121 2,686,255 2,716,599 Non-interest income to average assets 0.60% 0.56% 0.63% 0.73% 0.57% Non-interest expense to average assets 2.22% 2.27% 2.13% 2.09% 2.01% Net overhead ratio (2) 1.62% 1.71% 1.50% 1.36% 1.44% Efficiency ratio (3) 59.3% 61.9% 53.9% 50.3% 51.7% Net interest margin Fed funds sold & other short-term investments 3.26% 5.48% 6.40% 5.02% 4.81% Investment Securities (taxable) 5.01% 4.51% 5.50% 5.75% 4.88% Investment Securities (non-taxable) 6.89% 6.90% 6.88% 6.90% 6.91% Loans, net of unearned discount 7.84% 7.78% 7.83% 7.64% 7.39% Yield on average earning assets 7.56% 7.49% 7.59% 7.39% 7.00% Interest bearing deposits 4.67% 4.65% 4.53% 4.21% 3.84% Funds borrowed 4.87% 5.15% 5.20% 4.58% 4.24% Trust preferred securities 6.20% 6.21% 6.21% 6.17% 6.14% Cost of average interest-bearing liabilities 4.73% 4.73% 4.62% 4.29% 3.96% Net interest spread (4) 2.83% 2.77% 2.97% 3.10% 3.04% Net interest margin (5) 3.26% 3.25% 3.47% 3.55% 3.45% Tax equivalent adjustment to net interest income (6) $1,073 $1,058 $1,166 $1,173 $1,174 (1) Represents wealth management, mortgage banking and other income as a percentage of the sum of net interest income and wealth management, mortgage banking and other income. (2) Non-interest expense less non-interest income divided by average total assets. (3) Non-interest expense divided by the sum of net interest income, on a tax equivalent basis, plus non-interest income. (4) Yield on average interest-earning assets less rate on average interest-bearing liabilities. (5) Net interest income, on a tax equivalent basis, divided by average interest-earning assets. (6) The company adjusts GAAP reported net interest income by the tax equivalent adjustment amount to account for the tax attributes on federally tax exempt municipal securities.For GAAP purposes, tax benefits associated with federally tax exempt municipal securities are recorded as a benefit in income tax expense.The following table reconciles reported net interest income to net interest income on a tax equivalent basis for the periods presented: Reconciliation of net interest income to net interest income on a tax equivalent basis 1Q07 4Q06 3Q06 2Q06 1Q06 Net interest income $ 31,975 $ 29,797 $ 30,040 $ 29,862 $ 27,775 Tax equivalent adjustment to net interest income 1,073 1,058 1,166 1,173 1,174 Net interest income, tax equivalent basis $ 33,048 $ 30,855 $ 31,206 $ 31,035 $ 28,949 Note: All previously reported data has been restated to reflect the adoption of SFAS No. 123(R), “Share Based Payment” Key Financial Data Unaudited (dollars in thousands except per share data) 1Q07 4Q06 3Q06 2Q06 1Q06 Balance Sheet Ratios Loans to Deposits (period end) 99.96 % 98.56 % 96.84 % 94.57 % 94.78 % Average interest-earning assets to average interest-bearing liabilities 109.8 111.3 112.2 111.9 111.2 Per Share Data Dividends $ 0.075 $ 0.060 $ 0.060 $ 0.060 $ 0.060 Book value (period end) $ 13.93 $ 13.83 $ 12.73 $ 12.08 $ 11.72 Tangible book value (period end) (1) $ 9.28 $ 9.15 $ 9.45 $ 8.78 $ 8.41 Share Price Data (period end) Closing Price $ 36.56 $ 41.63 $ 45.72 $ 41.41 $ 41.49 Diluted earnings multiple (2) 21.99 x 24.98 x 25.05 x 21.97 x 24.36 x Book value multiple 2.62 x 3.01 x 3.59 x 3.43 x 3.54 x Common Stock Information Outstanding shares at end of period 21,531,296 21,481,250 20,842,083 20,769,859 20,729,339 Number of shares used to compute: Basic earnings per share 21,331,021 20,882,759 20,581,504 20,659,566 20,561,694 Diluted earnings per share 22,018,295 21,637,210 21,440,343 21,523,387 21,424,810 Capital Ratios (period end) (3): Total equity to total assets 6.91 % 6.97 % 6.85 % 6.87 % 6.62 % Total risk-based capital ratio 10.34 % 10.27 % 10.62 % 10.56 % 10.41 % Tier-1 risk-based capital ratio 7.91 % 8.06 % 8.53 % 8.52 % 8.44 % Leverage ratio 6.97 % 7.51 % 7.26 % 7.33 % 7.17 % (1) Tangible book value is total capital less goodwill and other intangibles divided by outstanding shares at end of period. (2) Period end closing stock price divided by annualized quarterly earnings for the quarter then ended. (3) Capital ratios for the most recent period presented in the press release are based on preliminary data. Note: All previously reported data has been restated to reflect the adoption of SFAS No. 123(R), “Share Based Payment” Key Financial Data Unaudited (dollars in thousands) 1Q07 4Q06 3Q06 2Q06 1Q06 Summary Income Statement Interest Income Interest and fees on loans $ 68,886 $ 64,418 $ 60,361 $ 55,127 $ 48,910 Interest on investment securities 5,890 5,227 6,320 7,734 8,302 Interest on short-term investments 238 320 116 199 87 Total Interest Income 75,014 69,965 66,797 63,060 57,299 Interest Expense 43,039 40,168 36,757 33,198 29,524 Net Interest Income 31,975 29,797 30,040 29,862 27,775 Provision for loan losses 1,406 707 1,494 2,382 2,253 Net Interest Income after Provision for Loan Losses 30,569 29,090 28,546 27,480 25,522 Non Interest Income Wealth management income 3,826 3,615 3,477 3,603 3,160 Mortgage banking income 1,314 807 804 1,005 724 Other income 1,126 1,172 1,351 2,616 1,138 Net securities (losses) gains 79 (1 ) 1,212 (1,007 ) (578 ) Gains (losses) on interest rate swap - - (904 ) 413 555 Total Non Interest Income 6,345 5,593 5,940 6,630 4,999 Non Interest Expense Salaries and benefits 13,729 12,205 10,864 10,325 10,536 Occupancy expense 2,790 2,733 2,639 2,214 2,169 Professional fees 1,715 1,976 1,866 1,955 1,016 Wealth management fees 782 686 774 799 406 Marketing 1,289 1,137 1,159 1,083 913 Data processing 901 999 788 764 766 Insurance 352 337 349 323 310 Amortization of intangibles 243 169 152 153 154 Other operating expenses 1,564 2,321 1,420 1,318 1,288 TotalNon Interest Expense 23,365 22,563 20,011 18,934 17,558 Minority interest expense 90 82 85 86 77 Income Before Income Taxes 13,459 12,038 14,390 15,090 12,886 Income tax expense 4,423 2,986 4,596 5,077 3,899 Net income $ 9,036 $ 9,052 $ 9,794 $ 10,013 $ 8,987 Note 1:Certain reclassifications have been made to prior period statements to place them on a basis comparable with the current period financial statements. Note 2: All previously reported data has been restated to reflect the adoption of SFAS No. 123(R), “Share Based Payment” Key Financial Data Unaudited (dollars in thousands) 1Q07 4Q06 3Q06 2Q06 1Q06 Credit Quality Key Ratios Net charge-offs (recoveries) to average loans 0.07 % 0.01 % 0.04 % 0.05 % 0.02 % Total non-performing loans to total loans 0.28 % 0.25 % 0.06 % 0.10 % 0.15 % Total non-performing assets to total assets 0.34 % 0.23 % 0.06 % 0.09 % 0.12 % Nonaccrual loans to: total loans 0.13 % 0.11 % 0.02 % 0.06 % 0.12 % total assets 0.11 % 0.09 % 0.02 % 0.05 % 0.09 % Allowance for loan losses to: total loans 1.09 % 1.09 % 1.11 % 1.13 % 1.13 % non-performing loans 263 % 380 % 1490 % 1051 % 693 % nonaccrual loans 808 % 1010 % 5897 % 1946% 976 % Non-performing assets: Loans delinquent over 90 days $ 5,124 $ 5,137 $ 1,260 $ 1,262 $ 1,080 Nonaccrual loans 4,816 3,770 588 1,721 3,228 OREO 4,831 1,101 480 203 235 Total non-performing assets $ 14,771 $ 10,008 $ 2,328 $ 3,186 $ 4,543 Net loan charge-offs (recoveries): Loans charged off $ 586 $ 86 $ 308 $ 466 $ 165 (Recoveries) (4 ) (37 ) (17 ) (77 ) (21 ) Net charge-offs (recoveries) $ 582 $ 49 $ 291 $ 389 $ 144 Provision for loan losses $ 1,406 $ 707 $ 1,494 $ 2,382 $ 2,253 Allowance for Loan Losses Summary Balance at beginning of period $ 38,069 $ 34,693 $ 33,490 $ 31,497 $ 29,388 Provision 1,406 707 1,494 2,382 2,253 Net charge-offs (recoveries) 582 49 291 389 144 Addition of The PrivateBank - Georgia allowance - 2,718 - - - Balance at end of period $ 38,893 $ 38,069 $ 34,693 $ 33,490 $ 31,497 Net loan charge-offs (recoveries): Commercial real estate - - - $ 250 - Residential real estate - Commercial $ 581 $ 29 $ 298 $ 180 $ 121 Personal $ 1 $ 20 $ (7 ) $ (41 ) $ 23 Home equity - Construction - Total net loan charge-offs (recoveries) $ 582 $ 49 $ 291 $ 389 $ 144 Balance Sheets (dollars in thousands) unaudited audited unaudited unaudited unaudited 03/31/07 12/31/06 09/30/06 06/30/06 03/31/06 Assets Cash and due from banks $ 73,736 $ 42,428 $ 91,026 $ 46,625 $ 42,827 Short-term investments 17,535 36,969 33,565 1,496 9,613 Investment securities: available-for-sale 482,024 496,782 458,869 499,801 682,355 Loans held for sale 14,928 14,515 7,719 6,443 9,747 Loans 3,581,398 3,499,988 3,136,634 2,956,026 2,786,075 Less:Allowance for loan losses (38,893 ) (38,069 ) (34,693 ) (33,490 ) (31,497 ) Net loans 3,542,505 3,461,919 3,101,941 2,922,536 2,754,578 Premises and equipment, net 21,674 21,413 19,825 17,902 15,146 Goodwill 93,043 93,043 63,176 63,176 63,176 Other assets 95,649 94,322 98,439 91,255 91,443 Total Assets $ 4,341,094 $ 4,261,391 $ 3,874,560 $ 3,649,234 $ 3,668,885 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 312,782 $ 300,689 $ 280,478 $ 273,003 $ 240,961 Interest bearing demand deposits 144,812 152,323 115,531 127,445 142,734 Savings and money market deposits 1,485,783 1,575,080 1,327,932 1,277,067 1,243,501 Time deposits 1,639,578 1,522,921 1,514,881 1,448,259 1,312,306 Total deposits 3,582,955 3,551,013 3,238,822 3,125,774 2,939,502 Funds borrowed 334,128 281,733 235,858 133,163 351,523 Long-term debt - Trust Preferred Securities 98,000 98,000 98,000 98,000 98,000 Other liabilities 26,084 33,521 36,653 41,497 36,998 Total liabilities 4,041,167 3,964,267 3,609,333 3,398,434 3,426,023 Stockholders' equity 299,927 297,124 265,227 250,800 242,862 Total Liabilities and Stockholders' Equity $ 4,341,094 $ 4,261,391 $ 3,874,560 $ 3,649,234 $ 3,668,885 Average Quarterly Balance Sheets (unaudited, dollars in thousands) 03/31/07 12/31/06 09/30/06 06/30/06 03/31/06 Assets Cash and due from banks $ 45,656 $ 48,478 $ 43,029 $ 37,582 $ 35,208 Short-term investments 29,348 21,341 7,101 15,646 7,317 Investment securities: available-for-sale 490,844 464,005 494,626 579,223 696,323 Loans held for sale 10,493 10,891 6,875 7,375 7,655 Loans 3,528,404 3,259,404 3,037,863 2,869,754 2,660,074 Less:Allowance for loan losses (38,157 ) (36,175 ) (34,335 ) (32,517 ) (30,018 ) Net loans 3,490,247 3,223,229 3,003,528 2,837,237 2,630,056 Premises and equipment, net 21,485 20,594 19,137 17,148 14,417 Goodwill 93,043 69,344 63,176 63,176 63,176 Other assets 90,979 77,713 86,836 83,249 85,792 Total Assets $ 4,272,095 $ 3,935,595 $ 3,724,308 $ 3,640,636 $ 3,539,944 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 265,959 $ 273,576 $ 271,287 $ 264,798 $ 240,119 Interest bearing demand deposits 139,808 119,575 122,321 128,854 123,524 Savings and money market deposits 1,553,254 1,445,841 1,315,230 1,273,639 1,240,914 Time deposits 1,556,657 1,490,239 1,435,345 1,389,356 1,230,534 Total deposits 3,515,678 3,329,231 3,144,183 3,056,647 2,835,091 Funds borrowed 333,312 209,039 180,608 206,098 326,862 Long-term debt - Trust Preferred Securities 98,000 98,000 98,000 98,000 98,000 Other liabilities 28,830 35,537 49,671 38,670 43,364 Total liabilities 3,975,820 3,671,807 3,472,462 3,399,415 3,303,317 Stockholders' equity 296,275 263,788 251,846 241,221 236,627 Total Liabilities and Stockholders' Equity $ 4,272,095 $ 3,935,595 $ 3,724,308 $ 3,640,636 $ 3,539,944 Average Year-To-Date Balance Sheets (unaudited, dollars in thousands) 03/31/07 12/31/06 09/30/06 06/30/06 03/31/06 Assets Cash and due from banks $ 45,656 $ 28,848 $ 38,598 $ 36,348 $ 35,208 Short-term investments 29,348 10,696 6,593 11,505 7,317 Investment securities: available-for-sale 490,844 557,696 589,318 637,450 696,323 Loans held for sale 10,493 7,719 7,368 7,520 7,655 Loans 3,528,404 2,959,125 2,857,212 2,765,489 2,660,075 Less:Allowance for loan losses (38,157 ) (33,281 ) (32,305 ) (31,274 ) (30,018 ) Net loans 3,490,247 2,925,844 2,824,907 2,734,215 2,630,057 Premises and equipment, net 21,485 18,094 17,190 15,790 14,417 Goodwill 93,043 64,730 63,176 63,176 63,176 Other assets 90,979 78,837 81,643 79,414 85,791 Total Assets $ 4,272,095 $ 3,692,464 $ 3,628,793 $ 3,585,418 $ 3,539,944 Liabilities and Stockholders' Equity Non-interest bearing deposits $ 265,959 $ 252,338 $ 259,094 $ 252,529 $ 240,119 Interest bearing demand deposits 139,808 123,554 124,895 126,204 123,524 Savings and money market deposits 1,553,254 1,319,457 1,276,866 1,257,367 1,240,914 Time deposits 1,556,657 1,387,214 1,352,495 1,310,384 1,230,534 Total deposits 3,515,678 3,082,563 3,013,350 2,946,484 2,835,091 Funds borrowed 333,312 230,461 237,247 266,123 326,862 Long-term debt - Trust Preferred Securities 98,000 98,000 98,000 98,000 98,000 Other liabilities 28,830 36,483 41,378 37,047 43,364 Total liabilities 3,975,820 3,447,507 3,389,975 3,347,654 3,303,317 Stockholders' equity 296,275 244,957 238,818 237,764 236,627 Total Liabilities and Stockholders' Equity $ 4,272,095 $ 3,692,464 $ 3,628,793 $ 3,585,418 $ 3,539,944
